                                                  Case 3:20-cv-04439-JSC Document 19 Filed 07/28/20 Page 1 of 1




                                  1                                     UNITED STATES DISTRICT COURT

                                  2                                 NORTHERN DISTRICT OF CALIFORNIA

                                  3       R. ANDRE KLEIN, derivatively on behalf
                                          of ORACLE CORPORATION and                             Case No. 3:20-CV-04439-JSC
                                  4
                                          ORACLE AMERICA, INC.,
                                                                                                CONSENT OR DECLINATION
                                  5                                                             TO MAGISTRATE JUDGE
                                                                                 Plaintiff,     JURISDICTION
                                  6               v.
                                  7       LAWRENCE J. ELLISON, et al.
                                  8
                                                                             Defendants,
                                  9                           – and –
                                         ORACLE CORPORATION and ORACLE
                                  10
                                         AMERICA, INC.,
                                  11                               Nominal Defendants.
                                  12   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
Northern District of California
 United States District Court




                                  13   jurisdiction in this matter. Sign this form below your selection.
                                  14
                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  15
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  16   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  17
                                       United States Court of Appeals for the Ninth Circuit.
                                  18
                                               OR
                                  19
                                           ☐ Decline Magistrate Judge Jurisdiction
                                  20
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  21
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  22   be reassigned to a United States district judge.

                                  23
                                       DATE: July 28, 2020                          NAME: Alexander K. Talarides
                                  24                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP

                                  25                                            COUNSEL Nominal Defendants Oracle Corporation and
                                                                                   FOR: Oracle America, Inc.
                                  26

                                  27                                                                        /s/ Alexander K. Talarides
                                                                                                                     Signature
                                  28
